Dismiss and Opinion Filed January 28, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00853-CV

                   BICH NGA NGUYEN, Appellant
                              V.
            SUMMIT RESIDENTIAL SERVICES, LLC, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-01169-E

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                            Opinion by Justice Myers
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated September 25, 2020, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated September 25, 2020, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated December 8, 2020, we informed appellant the
clerk’s record had not been filed because appellant had not paid for the clerk’s

record. We directed appellant to provide, within ten days, (1) verification of

payment or arrangements to pay for the clerk’s record, or (2) written documentation

that appellant had been found entitled to proceed without payment of costs. We

cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),

(c).




                                           /Lana Myers/
                                           LANA MYERS
                                           JUSTICE

200853F.P05




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

BICH NGA NGUYEN, Appellant                   On Appeal from the County Court at
                                             Law No. 5, Dallas County, Texas
No. 05-20-00853-CV          V.               Trial Court Cause No. CC-20-01169-
                                             E.
SUMMIT RESIDENTIAL                           Opinion delivered by Justice Myers.
SERVICES, LLC, Appellee                      Justices Osborne and Carlyle
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee SUMMIT RESIDENTIAL SERVICES, LLC
recover its costs of this appeal from appellant BICH NGA NGUYEN.


Judgment entered this 28th day of January, 2021.




                                       –3–